Circuit Court for Montgomery County
Case No. C-15-CV-22-003258
Argued: October 7, 2022



                                          IN THE COURT OF APPEALS

                                                OF MARYLAND

                                                      No. 21

                                              September Term, 2022



                                       IN RE: PETITION FOR EMERGENCY
                                      REMEDY BY THE MARYLAND STATE
                                             BOARD OF ELECTIONS


                                         Fader, C.J.,
                                         Watts
                                         Hotten
                                         Booth
                                         Biran
                                         Eaves
                                         Adkins, Sally D.
                                             (Senior Judge, Specially Assigned)
                                                      JJ.


                                             PER CURIAM ORDER


                                         Filed: October 7, 2022
                                                 *      IN THE

                                                 *      COURT OF APPEALS
IN RE: PETITION FOR EMERGENCY
REMEDY BY THE MARYLAND                           *      OF MARYLAND
STATE BOARD OF ELECTIONS
                                                 *      COA-REG-0021-2022

                                                 *      No. 21

                                                 *      September Term, 2022

                                PER CURIAM ORDER

       Upon consideration of the filings by Daniel Cox, Appellant, and the Maryland State

Board of Elections (the “State Board”), Appellee, and oral argument conducted in the

above-captioned case on October 7, 2022,

       WHEREAS, on September 2, 2022, the State Board filed in the Circuit Court for

Montgomery County a Petition for Emergency Remedy by the Maryland State Board of

Elections in which the State Board petitioned the circuit court pursuant to § 8-103(b)(1) of

the Election Law Article of the Maryland Code for an emergency remedy permitting the

early canvassing and tabulation of mail-in ballots for the 2022 Gubernatorial General

Election; and

       WHEREAS, on September 14, 2022, Appellant filed in the Circuit Court for

Montgomery County a motion to intervene and a response in opposition to the petition and

a memorandum in support thereof, and on September 16, 2022, the Circuit Court for

Montgomery County granted Appellant’s Motion to Intervene; and

       WHEREAS, on September 26, 2022, after a hearing, the Circuit Court for

Montgomery County entered an Opinion and Order, in which the court: (1) granted the
Petition for Emergency Remedy by the State Board; and (2) ruled that it did “not find the

provisions of § 8-103(b)(1) of the Election Law Article to be unconstitutional” and that

“the undisputed facts of this case amount[ed] to emergency circumstances envisioned in

the law”; and

       WHEREAS, the Circuit Court for Montgomery County ordered the following:

              that the restriction imposed by [Election Law Article (“EL”)] § 11-
       302(a), requiring each local board to meet “[f]ollowing an election” in order
       to canvass mail-in ballots was suspended from application to the 2022
       Gubernatorial General Election,
              that the restriction imposed by EL § 11-302(b)(1), forbidding a local
       board of canvassers from opening “any envelope of an absentee ballot prior
       to 8 a.m. on the Wednesday following election day” was suspended from
       application to the 2022 Gubernatorial General Election,
             that all local boards of canvassers may meet and open envelopes,
       canvass, and tabulate mail-in ballots no earlier than 8:00 a.m. on October 1,
       2022,
              that the requirement imposed by EL § 11-302(e), directing each local
       board to “prepare and release a report of the unofficial results of the absentee
       ballot vote tabulation” at the end of each day of canvassing was suspended
       from application to the 2022 Gubernatorial General Election, and
              that all local boards of election may prepare and release an unofficial
       report of the mail-in ballot tabulation no earlier than the closing of the polls
       on election day, November 8, 2022, and thereafter at the end of each day of
       canvassing,

and

       WHEREAS, on September 27, 2022, Appellant noted an appeal to the Court of

Special Appeals and sought a stay of the circuit court’s order and an expedited schedule

for resolving the appeal; and

       WHEREAS, on September 28, 2022, the State Board filed in this Court a Petition

for Writ of Certiorari and Request for Expedited Review; and

                                              2
                      WHEREAS, on September 29, 2022, the Court of Special Appeals issued an order

denying Appellant’s motion for stay; and

                      WHEREAS, on September 30, 2022, Appellant filed in this Court a response to the

State Board’s petition for writ of certiorari in which he agreed that the petition should be

granted; and

                      WHEREAS, on September 30, 2022, this Court granted the petition for writ of

certiorari and ordered expedited briefing; and

                      WHEREAS, on October 7, 2022, this Court held oral argument,

                      For reasons to be stated later in an opinion to be filed, it is this 7th day of October,

2022,

                      ORDERED, by the Court of Appeals of Maryland, that the Opinion and Order

entered on September 26, 2022 by the Circuit Court for Montgomery County are

AFFIRMED in all respects; and it is further

                      ORDERED, that costs are to be paid by Appellant and the mandate is to issue

forthwith.


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                      2022-10-07 15:17-04:00
                                                                                       /s/ Matthew J. Fader
                                                                                            Chief Judge

Suzanne C. Johnson, Clerk




                                                                                   3